The only question of merit presented by this record is the refusal of the court to give at the request of the defendant the general affirmative charge.
The corpus delicti was proven without dispute and the only question and issue was as to the identity of the person of the defendant. The crime was committed by two men, both of whom participated in the robbery. The evidence for the State tended to prove that this defendant was one of them. The evidence for the defendant tended to prove an alibi, but, as presented, the question was for the jury and, as we see it, the court committed no error in refusing to give at the request of the defendant the general affirmative charge.
Charge 25 was amply covered in the general charge of the court and in given charge 14.
The indictment described the pistol taken from the person of the injured party as one 32 Victory pistol of the value of $5. All of the witnesses described the pistol as being a Victory pistol and identified a pistol introduced in evidence as being the pistol taken by the defendant. This pistol had a trade-mark with the word "Victor." For this reason, the defendant objected to its admission in evidence, which objection was overruled and the defendant excepted. This was a mere quibble. The identity of the pistol taken was the question, and its description in the indictment was the same as that testified to by the witnesses.
There were some other objections and exceptions taken on the trial, but none of them was of sufficient importance to materially affect the substantial rights of the defendant.
We find no error in the record and the judgment is affirmed.
Affirmed.